Citation Nr: 0602730	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, on a 
direct basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel






INTRODUCTION

The appellant had verified active military service from June 
1965 to June 1968.   He also had verified Active Guard and 
Reserve (AGR) service with the Massachusetts Army National 
Guard from January 1980 to February 1989, and from September 
1990 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board ) on appeal from a July 2001 RO rating decision that 
denied service connection for a back disorder, to include as 
secondary to service-connected benign prostatic hypertrophy.  
The appellant filed a Notice of Disagreement (NOD) in August 
2001, and the RO issued a Statement of the Case (SOC) in June 
2002.  The appellant filed a substantive appeal via VA Form 9 
(Appeal to the Board of Veterans' Appeals) in August 2002.  

In August 2004, the Board denied the claim for secondary 
service connection, and remanded the issue of direct service 
connection to the RO for additional action, i.e., 
verification of the appellant's National Guard service dates. 
After accomplishing the additional action, the RO continued 
the denial of the claim, as reflected in the August 2005 
Supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matter of service connection for low back 
disability, on a direct basis, has been accomplished.

2.  The appellant has been competently diagnosed with current 
degenerative joint disease of the lumbosacral spine.

3.  Degenerative joint disease of the lumbosacral spine was 
not shown in service, and there is no medical evidence of 
nexus between such disability and the appellant's military 
service.


CONCLUSION OF LAW

The criteria for service connection for a back disability, on 
a direct basis, are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a), 3.309(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for a seizure disorder has been accomplished.

Through the June 2002 SOC, the Supplemental SOCs (SSOCs) of 
August 2003 and November 2003, and the RO's notice letters of 
February 2003 and August 2004, the RO notified the appellant 
and his representative of the legal criteria governing the 
claim, evidence that had been considered in connection with 
the appeal, and the bases for the denial of the claim.  After 
each, they were afforded the opportunity to respond.  
Thereafter, the post-remand SSOC issued by the Appeals 
Management Center (AMC) in August 2004 specifically addressed 
entitlement to direct service connection.  Again, the 
appellant and his representative were given the opportunity 
to respond.  Hence, the  Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support the claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the February 2003 and August 2004 
notice letters meet the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence, and invited the veteran to 
submit any additional evidence in his possession.

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board points 
out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  The RO's June 2002 
SOC, pertaining to both secondary and direct service 
connection, was issued within one year of the rating decision 
on appeal, and the appellant was thereafter afforded the 
opportunity to respond.  The RO's November 2003 SSOC informed 
the appellant of the evidentiary requirements for secondary 
service connection, and the AMC's SSOC in August 2004 
notified the appellant of the legal criteria and evidentiary 
requirements for direct service connection; after each, the 
appellant was afforded the opportunity to respond.  
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  As indicated below, the RO has obtained the 
appellant's service medical records, VA inpatient and 
outpatient treatment records, and the appellant Social 
Security Administration disability file.  The RO has also 
obtained the appellant's National Guard personnel file to 
determine his dates of service.  The appellant has been 
afforded VA medical examination to determine the etiology of 
his claimed back disorder.  The appellant was advised of his 
entitlement to a hearing before the RO and/or before the 
Board, but he has not elected to testify in such a hearing.  
Significantly, neither the appellant nor his representative 
has identified, and record does not otherwise indicate any 
additional, existing evidence pertinent to the claim on 
appeal that should be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim for service connection for a 
back disability, on a direct basis.

II.  Background and Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may presumed, for certain chronic 
diseases, such as arthrititis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Although the appellant's service medical records reflect that 
the appellant was involved in a head-on automobile accident 
in June 1966, there are no contemporaneous complaints, 
findings, or diagnosis pertaining to the back, and no 
specific evidence of back injury.  The remaining service 
records are likewise negative for evidence of any back 
problems.  On separation examination in April 1968, the spine 
was assessed as "normal", and records associated with the 
examination note no complaints of back pain or injury.  

The appellant had a National Guard physical examination in 
October 1994.  The examiner assessed the spine as "normal" 
and noted a scar on the back at L2-L3; the appellant stated 
at the time that he did not remember any surgery or trauma to 
explain the scar.  The report of hHis National Guard 
retirement physical examination in July 1997 also noted an 
assessment that the spine as "normal"; however, the Report 
of Medical History then completed by the appellant reflects 
complaints of recurrent back pain associated with over-
exercise or picking up heavy objects.     

VA hospitalization and outpatient records from the VA Medical 
Centers (VAMCs) associated with the Boston Healthcare System, 
dated from September 1996 to May 1998, do not reflect any 
complaint, finding, or diagnosis of any back prolem.  

During a May 1998 VA general medical examination, the 
appellant reported that he had injured his back sometime in 
1990, and that his current diagnosis was low back strain.  He 
stated that the back had not been a chronic problem.  On 
examination, the spine had adequate strength and full range 
of motion.  The examiner did not diagnose any disability or 
injury to the back or spine.

VA hospitalization and outpatient records from the VA Medical 
Centers (VAMCs) associated with the Boston Healthcare System, 
dated from May 2000 to July 2001, reflect just one complaint 
of low back pain (November 2000), without notation of a 
diagnosis.

The appellant's Social Security Administration (SSA) file 
shows that he was examined in April 2001 for claimed 
disability benefits.  The examiner documented medical 
problems (removal of a kidney and prostate problems, but no 
mention of a back disorder) and psychiatric problems.  SSA 
later granted appellant disability benefits, effective March 
2000; the sole disabling condition cited was affective 
disorders.

In July 2001, the appellant underwent VA examination of the 
spine.  He then reported that his back pain began in the 
1980s without associated trauma; a civilian provider at the 
time diagnosed strain and advised him to avoid heavy lifting.  
The examiner conducted a physical examination of the spine 
and noted his observations in detail.  The examiner noted the 
presence of a small scar that was not clinically or 
functionally significant.  The examiner noted that X-rays 
revealed mild narrowing of the space between L5 and S1 but 
was otherwise normal; this narrowing is not unusual for a 
person of the appellant's age.  The examiner's diagnoses 
were: (1) old well-healed scar due to removal of a skin cyst 
from the lower back; (2) mild-to-moderate degenerative joint 
disease of L5-S1 with otherwise normal X-ray examination, and 
some radiation down the right leg possibly associated with 
the degenerative joint disease, and (3) general psychological 
depression.  The examiner stated that the appellant's 
prostate problem was not connected to his back pain.

VA hospitalization and outpatient records from the VA Medical 
Centers (VAMCs) associated with the Boston Healthcare System, 
dated from July 2001 to May 2004, reflect no treatment for 
any back pain or back disorder.

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with a disability of 
the lower back-specifically, degenerative joint disease of 
the lumbosacral spine.  However, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also that there is an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000).

In this case, however, the evidence simply does not establish 
a nexus between the appellant's current low back disability 
and his military service.  As noted above, there is no 
objective evidence of back disability or back injury during 
the appellant's period of active service.  While the 
appellant reported a back complaint in connection with his 
1997 examination conducted at his retirement from the 
National Guard, there is no indication of degenerative joint 
disease to any degree until July 2001, several years after 
the appellant's discharge from service; hence, presumptive 
service connection is not available.  The record also 
includes no medical opinion establishing a nexus between 
current degenerative joint disease of the lumbar spine and 
service, and neither the appellant nor his representative has 
alluded to the existence of any such opinion.  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection with the claim 
on appeal.  However, as a layman without appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between current low back disability 
and his military service.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  As such, his 
assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for 
service connection for a back disability, on a direct basis, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a back disability, on a direct basis, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


